Notice of Allowance

Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
	Claims 1-23, 25-32, and 35-49 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Olson (US 2010/0069863 A1); and Hartwell (US 2011/0028918 A1).  

    PNG
    media_image1.png
    200
    467
    media_image1.png
    Greyscale
 	As to independent claim 1, Olson teaches a reduced-pressure system or dressing, for treating a tissue site (Abstract,ll.1-14), comprising:
 		a porous member (242) Fig.2-3 (as at least distribution manifold (242), as a first side (244) and a second, tissue-facing, side (246) (Fig.3 [0056],ll.3-4);  		a fluid-permeable substrate member (214) Fig.3 (as tissue interface layer 214, [0032],ll.2-4 and fluid permeable as allowing fluid to pass through [0035],ll.3-4) comprising or provided as a fenestrated mesh (as thin layer [0035],ll.12 of polymer based mesh necessarily providing fenestrations [0035],ll.7-8, as stretchable, elastic layer [0036],ll.4); having a first side (216) (as top/distal Fig.3 [0032],ll.3) and a second, tissue-facing side (218) (as bottom/proximal Fig.3 [0032],ll.3-4); wherein the second [tissue-facing] side (246) of the porous member (242) faces the first side (218) of the fluid-permeable substrate member (214) (Fig.3); and 		a sealing member (204) (Fig.3 [0059],ll.6) configured to be applied to the first side (244) of the porous member (242) to create a sealed space (Fig.3 [0059],ll.4-6).

    PNG
    media_image2.png
    555
    474
    media_image2.png
    Greyscale
 	Hartwell teaches a reduced-pressure system or dressing, for treating a tissue site ([0001],ll.1-7), comprising 
 	a porous member (112) (Fig.1-4 Fig.4 exploded view of Fig.1-3 as porous layer (112) [0041] having a foam material (112) [0041],ll.1-4) for distributing reduced pressure ([0041],ll.5-7)  and receiving fluids (fluids from tissue site (112) [0041],ll.3-5), the porous member (112) with 1st and 2nd sides (Fig.1-4 as distal, proximal); anda fluid-permeable substrate member (102) (Fig.1-4 wound contact layer (102) [0038],ll.3-25; as perforated polymer flexible layer for fluid flow thru [0038],ll.3-10); and having: a 1st side (103) ([0038],ll.7-8) and a 2nd , tissue facing side (101) (Fig.1-4 [0038],ll.7); wherein the 2nd proximal side of porous member (112)/(150) faces the first side (103) of the fluid-permeable substrate member (102) (Fig.1-4); and
 	a sealing member (140) (Fig.4;sealing layer (140) [0046]), with border area (200) (Fig.1-4 [0053],ll.1-6) configured to be applied to the first side (103) of the porous member (112), respectively, to create a sealed space (Fig.3 [0046],ll.5-6);  		(as per claim 32) wherein the sealing member (140) comprises an attachment device (adhesive) on a tissue-facing side (proximal Fig.1-4) of the sealing member (as adhesive of (140) [0046],ll.4);  	wherein: the system or dressing further comprises: a tissue-fixation element [pressure sensitive adhesive PSA] coupled to the second, tissue-facing side 101 of the fluid-permeable substrate member 102 and a surface area At (Fig.1-4 [0038],ll.16-17]. 

    PNG
    media_image1.png
    200
    467
    media_image1.png
    Greyscale
 	As to independent claims 23, 32, 40, and 44, Olson teaches a reduced-pressure system or dressing, for treating a tissue site (Abstract],ll.1-14), comprising:
 		a porous member (242) Fig.2-3 (as at least distribution manifold (242), as layer of dressing material (202) ([0056],ll.1-2) for distributing reduced pressure ([0056],ll.7-9) and receiving fluids ([0056],ll.15-16), the porous member (242) having a first side (244) and a second, tissue-facing, side (246) (Fig.3 [0056],ll.3-4); a pattern on the first side 244 of the porous member 242 and configured to provide flexibility (for distributing reduced pressure ([0056],ll.7-9) and receiving fluids [0056],ll.15-16, as pattern on the first side 244 as openings into the channel and required to allow fluids or reduced pressure gas to pass through the channels Fig.2-3);
 		a fluid-permeable substrate member (214) Fig.3 (as tissue interface layer 214, [0032],ll.2-4 and fluid permeable as allowing fluid to pass through [0035],ll.3-4) comprising or provided as a fenestrated mesh (as thin layer [0035],ll.12 of polymer based mesh necessarily providing fenestrations [0035],ll.7-8, as stretchable, elastic layer [0036],ll.4); (as per claim 44) adjacent to the porous member (242) (Fig.3 where one or more layers, e.g., 232,226,and 220 can be omitted such that layer (242) can be adjacent layer (214) [0071],ll.3-4); and having a first side (216) (as top/distal Fig.3 [0032],ll.3) and a second, tissue-facing side (218) (as bottom/proximal Fig.3 [0032],ll.3-4); wherein the second [tissue-facing] side (246) of the porous member (242) faces the first side (218) of the fluid-permeable substrate member (214) (Fig.3); and (as per claim 23) wherein the fluid permeable substrate member 214 has a surface area As (Fig.3); and
 		a sealing member (204) (Fig.3 [0059],ll.6) configured to be applied to the first side (244) of the porous member (242) to create a sealed space (Fig.3 [0059],ll.4-6);  (as per claim 32) wherein the sealing member (204) comprises an attachment device (adhesive material or layer) on a tissue-facing side (proximal Fig.3) of the sealing member (204) (Fig.3 [0063],ll.1-7). 	Hartwell teaches a reduced-pressure system or dressing, for treating a tissue site ([0001],ll.1-7), comprising 

    PNG
    media_image2.png
    555
    474
    media_image2.png
    Greyscale
 	a porous member (112) (Fig.1-4 Fig.4 exploded view of Fig.1-3 as porous layer (112) [0041] having a foam material (112) [0041],ll.1-4) for distributing reduced pressure ([0041],ll.5-7)  and receiving fluids (fluids from tissue site (112) [0041],ll.3-5), the porous member (112) with 1st and 2nd sides (Fig.1-4 as distal, proximal); and 	a fluid-permeable substrate member (102) (Fig.1-4 wound contact layer (102) [0038],ll.3-25; as perforated polymer flexible layer for fluid flow thru [0038],ll.3-10); and having: a 1st side (103) ([0038],ll.7-8) and a 2nd , tissue facing side (101) (Fig.1-4 [0038],ll.7); wherein the 2nd proximal side of porous member (112)/(150) faces the first side (103) of the fluid-permeable substrate member (102) (Fig.1-4); and
 	a sealing member (140) (Fig.4;sealing layer (140) [0046]), with border area (200) (Fig.1-4 [0053],ll.1-6) configured to be applied to the first side (103) of the porous member (112), respectively, to create a sealed space (Fig.3 [0046],ll.5-6);  		(as per claim 32) wherein the sealing member (140) comprises an attachment device (adhesive) on a tissue-facing side (proximal Fig.1-4) of the sealing member (as adhesive of (140) [0046],ll.4); 	 	wherein:a tissue-fixation element [pressure sensitive adhesive PSA] coupled to the second, tissue-facing side 101 of the fluid-permeable substrate member 102 and a surface area At (Fig.1-4 [0038],ll.16-17]; 		(as per claims 23, 32) wherein the tissue-fixation element/adhesive  is configured to allow fluid flow (as permeable to liquid and gas [0038],ll.6] between portions of the tissue-fixation element/PSA on the second side 101 of the fluid-permeable substrate member 102 Fig.1-4 via perforations 104 Fig. 1-4 [0038],ll.8-10]; 		(as per claim 32) where the attachment device (adhesive) is configured to hold the sealing member 140 against at least an extension portion (as peripheral portion of 102 Fig.1-4 having attachment/adhesive on 2nd 101 surface of 102 [0038],ll.16-17] of the tissue fixation element/PSA [where fix element/PSA provided on perforated substrate member 102 for fluid flow therethrough [0038],ll.3-10); and 		(as per claims 23, 32, 40 and 44) wherein the tissue-fixation element/PSA adjacent and comprising a concentric spaced pattern covering a surface area At of substrate member/perforated mesh (102); and/or (as per claim 23) wherein the fluid permeable substrate member has a surface area As; wherein the tissue fixation element has a surface area At Fig.1-4.
 	However, as to independent claim 1, the combination of Olson and Hartwell does not teach or fairly suggest (as presented on pages 8-9 of Applicants’ 12/2/21 Response): wherein the tissue fixation element has a tackiness strength that varies at different locations on the fluid permeable substrate member; and wherein the fluid-permeable substrate member is a film. 	It is noted that the 9/2/21 Office Action cited (at pp.8-9) Locke (US 2015/ 0245950 A1) as teaching these limitations.  However, Applicants have established that Locke is not available as prior art for this application based on the publication and priority dates of Locke and the earlier priority applications claimed by Applicants (as presented on pages 9-10 of Applicants’ 12/2/21 Response).s to independent claims 23 and 44, the combination of Olson and Hartwell does not teach or fairly suggest (as presented on page 11 of Applicants’ 12/2/21 Response):   		wherein the fluid-permeable substrate member is a film; 		(as per claim 23) “wherein the fluid-permeable substrate member has a surface area As;” and “wherein the tissue-fixation element comprises a spaced pattern, has a surface area “At” where 0.15As; < Ay < 0.4As”; and  		(as per claim 44) “an adhesive adjacent to the fenestrated film and having a pattern that covers at least 20 percent and less than 40 percent of the fenestrated film.” 	However, as to independent claim 32, the combination of Olson and Hartwell does not teach or fairly suggest (as presented on pages 11-12 of Applicants’ 12/2/21 Response): “wherein the fluid-permeable substrate member is a film;” and “wherein the tissue-fixation element comprises a spaced pattern of concentric circles.”

	However, as to independent claim 40, the combination of Olson and Hartwell does not teach or fairly suggest (as presented on pages 12-14 of Applicants’ 12/2/21 Response): wherein the fluid-permeable substrate member is a film; and “a porous member comprising a plurality of flow channels for distributing reduced pressure and receiving fluids, the porous member including a first side and a second side, and wherein the porous member further contains a plurality of cuts formed on the first side of the porous member and configured to provide flexibility, wherein the plurality of cuts forma grid pattern.”

	As further presented on pages 9-14 of the 12/2/21 Response (as listed above), it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Olson and/or Hartwell to provide the above limitations.  One of skill would not have been motivated to modify the teachings of Olson and/or Hartwell to provide the above combination of elements and features for each of independent claims 1, 23, 32, 40, and 44, where Olson and/or Hartwell fail to teach or 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781